Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-19, 21-23, and 31 are cancelled.
Claims 20,24-30,32-37 are pending and under examination.
Claims 20 and 30 are amended.
 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20,24-30,32-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Swensgard et al US 2011/0155781 in view of Giordano et al. US 2011/0295270 in view of Whitman et al US 2009/0101692 in further view of Fortier et al. US 2010/0030018.

	 Regarding claim 20, Swensgard et al discloses a surgical instrument (10) for use with a robotic surgical system (controlled by a remote computer system par 0040), wherein said surgical instrument comprises: a mounting portion configured to operably interface with the robotic surgical system (par 041; the surgical instrument can be disassembled and parts can be selectively replaced; and operably interfaced with remote computer system 170 for real time data), wherein said mounting portion comprises a plurality of rotary discs configured to rotate in response to rotary motions applied thereto by the robotic surgical system (articulation control 16 may effect rotation of the end effector; and an electric motor via drive train which contains gears, or rotary disks; par 0024-0025); an elongate shaft (8) extending from said mounting portion (handle 6); and an articulation joint (14); an end effector (12), wherein said articulation joint (14) couples said end effector (12) to said elongate shaft (8), wherein said end effector (12) is rotatable relative to said elongate shaft (8) about said articulation joint (par 0017), and wherein said end effector comprises: a first jaw ; a second jaw movable relative to said first jaw between an open position and a closed position (jaws 24,22); and an elongate channel configured to receive a staple cartridge including a plurality of staples removably stored therein (lower jaw 22 has an elongate channel that received cartridge 34); a drive shaft (36) operably interfacing with said mounting portion, wherein said drive shaft is configured to rotate in response to the rotation of one of said plurality of rotary discs of said mounting portion (helical drive shaft is in communication with bevel gear assembly 52 which drives the drive shaft; par 0027-0028); and an I-beam operably engaged with said drive shaft (wedge 33,and knife 32 form an I-beam that translates due to rotation of the drive screw 36), wherein said I-beam is configured to translate in response to the rotation of said drive shaft (par 0027-0029), wherein said I-beam is configured to engage said second jaw and move said second jaw to said closed position during a closing stroke, wherein said I-beam is further configured to eject the staples from the staple cartridge during a firing stroke, and wherein said I-beam retains said second jaw at a distance relative to said first jaw during said firing stroke (the upper tab portion of the wedge sit in a slot of the anvil 224, which is the second jaw, this allows for closure and maintaining a distance relative to the first jaw during the firing stroke; fig 3; par 0028).
	Swensgard discloses a surgical stapling instrument with gear rotation of the motor to move part of the instrument but fails to explicitly teach articulation in response to the rotation of one of the rotary discs of said mounting portion.
	However Giordino teaches a surgical instrument as seen in figures 31-38 with a mounting portion 1302 and a plurality of rotatable bodies or discs (1304;par 0229-0230) of robotic system 1000; (tool mounting portion houses the rotational gear assembly including a plurality of driven discs and gear that rotate to initiate movement and articulation in the surgical instrument; (par 0235; the tool drive assembly 1010 to the corresponding fourth driven element 1304 will cause rotations of the articulation spur gear).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the surgical instrument of Swensgard with the articulation control as taught by Giordino to control separate functions of the surgical instrument and allow the operator to have increased control and safety while operating the instrument.  
	Swensgard and Giordino teach articulating motor controlled surgical staplers but fail to explicitly teach a flexible drive shaft wherein a portion of the flexible drive shaft extends through at least a portion of said articulation joint.
	However, Whitman teaches a motor powered surgical stapling instrument including rotatable flexible drive shafts 94,102 housed within a flexible drive shaft 1620 as seen in figure 2B and par 0213. The drive shafts 94 and 102 extend through articulation joint where hinge 11c connects at pivot axis B Fig.3A. par 0071-0072; the rotatable drive shafts are disclosed in detail in par 0076-0077.

    PNG
    media_image1.png
    381
    737
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    466
    602
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    330
    451
    media_image3.png
    Greyscale

 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the surgical instrument of Swensgard with the flexible drive shaft as taught by Whitman in order to have a greater degree of articulation by having a greater range of motion of the end effector while being capable of having multiple drive and articulation cables in a smaller space within the surgical instrument for greater surgeon control during operation.
However, Fortier teaches a surgical instrument that includes connected sections that create a flexible shaft portion in an articulating shaft segment, with a hollow shaft with drive portions that extend through the flexible shaft, including and articulating section 230, with annular articulation links 232,234, as seen in figure 8, 20; par 0080-0082.

    PNG
    media_image4.png
    500
    710
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to modify the articulating surgical stapler as taught by Swensgard with the flexible articulation joint as taught by Fortier which includes a plurality of articulating sections that connect to form a hollow shaft with a greater degree of articulation for greater surgeon control by having a greater range of motion of the end effector.

	Regarding claim 24, Swensgard in view of Giordino in further view of Whitman substantially teaches the surgical instrument of Claim 20, wherein Whitman further teaches said flexible drive shaft extends completely through said articulation joint (flexible drive shafts 94,102 housed within a flexible drive shaft 1620 as seen in figure 2B and par 0213. The drive shafts 94 and 102 extend through articulation joint where hinge 11c connects at pivot axis B Fig.3A. par 0071-0072).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the surgical instrument of Swensgard with the flexible drive shaft as taught by Whitman in order to have a greater degree of articulation by having a greater range of motion of the end effector while being capable of having multiple drive and articulation cables in a smaller space within the surgical instrument for greater surgeon control during operation.
Regarding claim 25 Swensgard in view of Giordino in further view of Whitman substantially teaches the surgical instrument of Claim 20 and 26 respectively, but fails to explicitly teach wherein a portion of said drive shaft comprises a flexible shaft portion, that extends through said articulation joint, and said flexible shaft comprises a hollow portion with a plurality of cutouts.
However, Fortier teaches a surgical instrument that includes connected sections that create a flexible shaft portion in an articulating shaft segment, with a hollow shaft with drive portions that extend through the flexible shaft, including and articulating section 230, with annular articulation links 232,234, as seen in figure 8, 20; par 0080-0082.

    PNG
    media_image4.png
    500
    710
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to modify the articulating surgical stapler as taught by Swensgard with the flexible articulation joint as taught by Fortier which includes a plurality of articulating sections that connect to form a hollow shaft with a greater degree of articulation for greater surgeon control by having a greater range of motion of the end effector. 
Regarding claim 26, Swensgard in view of Giordino in further view of Whitman substantially teaches the surgical instrument of Claim 20, Whitman further teaches wherein said flexible drive shaft comprises a hollow portion (portion 1620 discloses as a flexible drive shaft which houses flexible drive shafts 94 and 102 as seen in figure 7 and disclosed in par 0213,
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the surgical instrument of Swensgard with the flexible drive shaft as taught by Whitman in order to have a greater degree of articulation by having a greater range of motion of the end effector while being capable of having multiple drive and articulation cables in a smaller space within hollow space formed by flexible drive shaft 1620 within the surgical instrument which allows for greater surgeon control during operation.

Regarding claims 27 Swensgard in view of Giordino in further view of Whitman substantially teaches the surgical instrument of Claim 26, but fails to explicitly teach wherein a portion of said drive shaft comprises a flexible shaft portion, that extends through said articulation joint, and said flexible shaft comprises a hollow portion with a plurality of cutouts.
However, Fortier teaches a surgical instrument that includes connected sections that create a flexible shaft portion in an articulating shaft segment, with a hollow shaft with drive portions that extend through the flexible shaft, including and articulating section 230, with annular articulation links 232,234, as seen in figure 8, 20; par 0080-0082.
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to modify the articulating surgical stapler as taught by Swensgard with the flexible articulation joint as taught by Fortier which includes a plurality of articulating sections that connect to form a hollow shaft with a greater degree of articulation for greater surgeon control by having a greater range of motion of the end effector.

	Regarding claim 28, Swensgard in view of Giordino in further view of Whitman substantially teaches substantially teaches the surgical instrument of Claim 20, wherein said flexible drive shaft comprises a plurality of annular joint segments interconnected to one another,
However, Fortier teaches a surgical instrument that includes connected sections that create a flexible shaft portion in an articulating shaft segment, with a hollow shaft with drive portions that extend through the flexible shaft, including and articulating section 230, with annular articulation links 232,234, as seen in figure 8, 20; par 0080-0082.
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to modify the articulating surgical stapler as taught by Swensgard with the flexible articulation joint as taught by Fortier which includes a plurality of articulating sections that connect to form a hollow shaft with a greater degree of articulation for greater surgeon control by having a greater range of motion of the end effector.
Regarding claim 29, Swensgard in view of Giordino in view of Whitman in further view of Fortier substantially teaches substantially teaches the surgical instrument of Claim 28, wherein Fortier teaches said plurality of annular joint segments comprise a plurality of interlocking dovetail shapes,
However, Fortier teaches a surgical instrument that includes connected sections that create a flexible shaft portion in an articulating shaft segment, with a hollow shaft with drive portions that extend through the flexible shaft, including and articulating section 230, with annular articulation links 232,234, as seen in figure 8, 20; par 0080-0082.
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to modify the articulating surgical stapler as taught by Swensgard with the flexible articulation joint as taught by Fortier which includes a plurality of articulating sections that connect to form a hollow shaft with a greater degree of articulation for greater surgeon control by having a greater range of motion of the end effector.


Regarding claim 30 Swensgard et al discloses a surgical instrument (10) for use with a robotic surgical system (controlled by a remote computer system par 0040), wherein said surgical instrument comprises: a mounting portion configured to operably interface with the robotic surgical system (par 041; the surgical instrument can be disassembled and parts can be selectively replaced; and operably interfaced with remote computer system 170 for real time data), wherein said mounting portion comprises a plurality of rotary discs configured to rotate in response to rotary motions applied thereto by the robotic surgical system (articulation control 16 may effect rotation of the end effector; and an electric motor via drive train which contains gears, or rotary disks; par 0024-0025); an elongate shaft (8) extending from said mounting portion (handle 6); and an articulation joint (14); an end effector (12), wherein said articulation joint (14) couples said end effector (12) to said elongate shaft (8), wherein said end effector (12) is rotatable relative to said elongate shaft (8) about said articulation joint (par 0017), and wherein said end effector comprises: a first jaw ; a second jaw movable relative to said first jaw between an open position and a closed position (jaws 24,22); and an elongate channel configured to receive a staple cartridge including a plurality of staples removably stored therein (lower jaw 22 has an elongate channel that received cartridge 34); a drive shaft (36) operably interfacing with said mounting portion, wherein said drive shaft is configured to rotate in response to the rotation of one of said plurality of rotary discs of said mounting portion (helical drive shaft is in communication with bevel gear assembly 52 which drives the drive shaft; par 0027-0028); and an I-beam operably engaged with said drive shaft (wedge 33,and knife 32 form an I-beam that translates due to rotation of the drive screw 36), wherein said I-beam is configured to translate in response to the rotation of said drive shaft (par 0027-0029), wherein said I-beam is configured to engage said second jaw and move said second jaw to said closed position during a closing stroke, wherein said I-beam is further configured to eject the staples from the staple cartridge during a firing stroke, and wherein said I-beam retains said second jaw at a distance relative to said first jaw during said firing stroke (the upper tab portion of the wedge sit in a slot of the anvil 224, which is the second jaw, this allows for closure and maintaining a distance relative to the first jaw during the firing stroke; fig 3; par 0028), But fails to teach wherein a portion of said drive shaft comprises a flexible shaft portion, and wherein said flexible shaft portion extends through said articulation joint; 
Swensgard discloses a surgical stapling instrument with gear rotation of the motor to move part of the instrument but fails to explicitly teach articulation in response to the rotation of one of the rotary discs of said mounting portion.
	However Giordino teaches a surgical instrument as seen in figures 31-38 with a mounting portion 1302 and a plurality of rotatable bodies or discs (1304;par 0229-0230) of robotic system 1000; (tool mounting portion houses the rotational gear assembly including a plurality of driven discs and gear that rotate to initiate movement and articulation in the surgical instrument; (par 0235; the tool drive assembly 1010 to the corresponding fourth driven element 1304 will cause rotations of the articulation spur gear).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the surgical instrument of Swensgard with the articulation control as taught by Giordino to control separate functions of the surgical instrument and allow the operator to have increased control and safety while operating the instrument.  
Swensgard and Giordino teach articulating motor controlled surgical staplers but fail to explicitly teach a flexible drive shaft wherein a portion of the flexible drive shaft extends through at least a portion of said articulation joint.
	However, Whitman teaches a motor powered surgical stapling instrument including rotatable flexible drive shafts 94,102 housed within a flexible drive shaft 1620 as seen in figure 2B and par 0213. The drive shafts 94 and 102 extend through articulation joint where hinge 11c connects at pivot axis B Fig.3A. par 0071-0072; the rotatable drive shafts are disclosed in detail in par 0076-0077.
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the surgical instrument of Swensgard with the flexible drive shaft as taught by Whitman in order to have a greater degree of articulation by having a greater range of motion of the end effector while being capable of having multiple drive and articulation cables in a smaller space within the surgical instrument for greater surgeon control during operation.

 However, Fortier teaches a surgical instrument that includes connected sections that create a flexible shaft portion in an articulating shaft segment, with a hollow shaft with drive portions that extend through the flexible shaft, including and articulating section 230, with a plurality of annular articulation links interconnected to one another 232,234, as seen in figure 8, 20; par 0080-0082.
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to modify the articulating surgical stapler as taught by Swensgard with the flexible articulation joint as taught by Fortier which includes a plurality of articulating sections that connect to form a hollow shaft with a greater degree of articulation for greater surgeon control by having a greater range of motion of the end effector.

	Regarding claim 32 Swensgard in view of Giordino in further view of Fortier substantially teaches the surgical instrument of Claim 30, Swensgard fails to teach wherein said flexible shaft portion comprises a plurality of cutouts.
However, Fortier teaches a surgical instrument that includes connected sections that create a flexible shaft portion in an articulating shaft segment, with a hollow shaft with drive portions that extend through the flexible shaft, including and articulating section 230, with annular articulation links 232,234, as seen in figure 8, 20; par 0080-0082.
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to modify the articulating surgical stapler as taught by Swensgard with the flexible articulation joint as taught by Fortier which includes a plurality of articulating sections that connect to form a hollow shaft with a greater degree of articulation for greater surgeon control by having a greater range of motion of the end effector.
Regarding claim 33, Swensgard in view of Giordino in further view of Whitman substantially teaches the surgical instrument of Claim 30, Whitman further teaches wherein said flexible drive shaft comprises a hollow portion (portion 1620 discloses as a flexible drive shaft which houses flexible drive shafts 94 and 102 as seen in figure 7 and disclosed in par 0213,
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the surgical instrument of Swensgard with the flexible drive shaft as taught by Whitman in order to have a greater degree of articulation by having a greater range of motion of the end effector while being capable of having multiple drive and articulation cables in a smaller space within hollow space formed by flexible drive shaft 1620 within the surgical instrument which allows for greater surgeon control during operation.
Regarding claim 34 Swensgard in view of Giordino in further view of Whitman substantially teaches the surgical instrument of Claim 33, Whitman fails to explicitly teach wherein said hollow portion comprises a plurality of cutouts.
However, Fortier teaches a surgical instrument that includes connected sections that create a flexible shaft portion in an articulating shaft segment, with a hollow shaft with drive portions that extend through the flexible shaft, including and articulating section 230, with annular articulation links 232,234, as seen in figure 8, 20; par 0080-0082.
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to modify the articulating surgical stapler as taught by Swensgard with the flexible articulation joint as taught by Fortier which includes a plurality of articulating sections that connect to form a hollow shaft with a greater degree of articulation for greater surgeon control by having a greater range of motion of the end effector.
Regarding claim 35 Swensgard in view of Giordino in further view of Fortier substantially teaches the surgical instrument of Claim 30, wherein said flexible shaft portion comprises a plurality of annular joint segments interconnected to one another
However, Fortier teaches a surgical instrument that includes connected sections that create a flexible shaft portion in an articulating shaft segment, with a hollow shaft with drive portions that extend through the flexible shaft, including and articulating section 230, with annular articulation links 232,234, as seen in figure 8, 20; par 0080-0082.
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to modify the articulating surgical stapler as taught by Swensgard with the flexible articulation joint as taught by Fortier which includes a plurality of articulating sections that connect to form a hollow shaft with a greater degree of articulation for greater surgeon control by having a greater range of motion of the end effector.
Regarding claims 36 Swensgard in view of Giordino in further view of Fortier substantially teaches the surgical instrument of Claim 35, wherein said plurality of annular joint segments comprise a plurality of interlocking dovetail shapes.
However, Fortier teaches a surgical instrument that includes connected sections that create a flexible shaft portion in an articulating shaft segment, with a hollow shaft with drive portions that extend through the flexible shaft, including and articulating section 230, with annular articulation links 232,234, as seen in figure 8, 20; par 0080-0082.
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to modify the articulating surgical stapler as taught by Swensgard with the flexible articulation joint as taught by Fortier which includes a plurality of articulating sections that connect to form a hollow shaft with a greater degree of articulation for greater surgeon control by having a greater range of motion of the end effector.

Regarding claim 37, Swensgard et al discloses a surgical instrument (10) for use with a robotic surgical system (controlled by a remote computer system par 0040), wherein said surgical instrument comprises: a mounting portion configured to operably interface with the robotic surgical system (par 041; the surgical instrument can be disassembled and parts can be selectively replaced; and operably interfaced with remote computer system 170 for real time data), wherein said mounting portion comprises a plurality of rotary discs configured to rotate in response to rotary motions applied thereto by the robotic surgical system (articulation control 16 may effect rotation of the end effector; and an electric motor via drive train which contains gears, or rotary disks; par 0024-0025); an elongate shaft (8) extending from said mounting portion (handle 6); and an articulation joint (14); an end effector (12), wherein said articulation joint (14) couples said end effector (12) to said elongate shaft (8), wherein said end effector (12) is rotatable relative to said elongate shaft (8) about said articulation joint (par 0017), and wherein said end effector comprises: a first jaw ; a second jaw movable relative to said first jaw between an open position and a closed position (jaws 24,22); and an elongate channel configured to receive a staple cartridge including a plurality of staples removably stored therein (lower jaw 22 has an elongate channel that received cartridge 34); a drive shaft (36) operably interfacing with said mounting portion, wherein said drive shaft is configured to rotate in response to the rotation of one of said plurality of rotary discs of said mounting portion (helical drive shaft is in communication with bevel gear assembly 52 which drives the drive shaft; par 0027-0028); and an I-beam operably engaged with said drive shaft (wedge 33,and knife 32 form an I-beam that translates due to rotation of the drive screw 36), wherein said I-beam is configured to translate in response to the rotation of said drive shaft (par 0027-0029), wherein said I-beam is configured to engage said second jaw and move said second jaw to said closed position during a closing stroke, wherein said I-beam is further configured to eject the staples from the staple cartridge during a firing stroke, and wherein said I-beam retains said second jaw at a distance relative to said first jaw during said firing stroke (the upper tab portion of the wedge sit in a slot of the anvil 224, which is the second jaw, this allows for closure and maintaining a distance relative to the first jaw during the firing stroke; fig 3; par 0028).
Swensgard discloses a surgical stapling instrument with gear rotation of the motor to move part of the instrument but fails to explicitly teach articulation in response to the rotation of one of the rotary discs of said mounting portion.
	However Giordino teaches a surgical instrument as seen in figures 31-38 with a mounting portion 1302 and a plurality of rotatable bodies or discs (1304;par 0229-0230) of robotic system 1000; (tool mounting portion houses the rotational gear assembly including a plurality of driven discs and gear that rotate to initiate movement and articulation in the surgical instrument; (par 0235; the tool drive assembly 1010 to the corresponding fourth driven element 1304 will cause rotations of the articulation spur gear).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the surgical instrument of Swensgard with the articulation control as taught by Giordino to control separate functions of the surgical instrument and allow the operator to have increased control and safety while operating the instrument.  
Swensgard and Giordino teach articulating motor controlled surgical staplers but fail to explicitly teach a flexible drive shaft wherein a portion of the flexible drive shaft extends through at least a portion of said articulation joint.
	However, Whitman teaches a motor powered surgical stapling instrument including rotatable flexible drive shafts 94,102 housed within a flexible drive shaft 1620 as seen in figure 2B and par 0213. The drive shafts 94 and 102 extend through articulation joint where hinge 11c connects at pivot axis B Fig.3A. par 0071-0072; the rotatable drive shafts are disclosed in detail in par 0076-0077.
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the surgical instrument of Swensgard with the flexible drive shaft as taught by Whitman in order to have a greater degree of articulation by having a greater range of motion of the end effector while being capable of having multiple drive and articulation cables in a smaller space within the surgical instrument for greater surgeon control during operation.
But fails to teach wherein said drive shaft comprises a plurality of annular joint segments, wherein said plurality of annular joint segments are interconnected by a plurality of dovetail shaped members which allow said drive shaft to flex, wherein at least a portion of said plurality of annular joint segments are positioned within said articulation joint; and a firing member operably engaged with said drive shaft, 
However, Fortier teaches a surgical instrument that includes connected sections that create a flexible shaft portion in an articulating shaft segment, with a hollow shaft with drive portions that extend through the flexible shaft, including and articulating section 230, with annular articulation links 232,234, as seen in figure 8, 20; par 0080-0082.
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to modify the articulating surgical stapler as taught by Swensgard with the flexible articulation joint as taught by Fortier which includes a plurality of articulating sections that connect to form a hollow shaft with a greater degree of articulation for greater surgeon control by having a greater range of motion of the end effector.
Response to Arguments
Applicant's arguments filed 9/08/2021 have been fully considered but they are not persuasive. Applicant argues that Fortier fails doesn’t teach a drive shaft with annular joint segments that rotates to fire the staples, and because of this the combined instrument would still lack a drive shaft that rotates to fire the staples and there would be no motivation to combine utilize the articulation section of Fortier as a rotatable drive shaft, however this argument is unpersuasive because Whitman teaches a flexible drive shaft to rotate to fire staples which is equivalent to the inner core member of the flexible drive shaft, but fails to teach the outer hollow tube or sleeve portion as seen in Figures 30-45 of the instant application which show multiple embodiments of the outer portion of the flexible drive shaft, Fortier teaches a hollow sleeve portion for use in a surgical instrument directly related to the articulation of the surgical instrument with elements such a cables that are run through the hollow portion to allow for manipulation of the end effector, therefor one having ordinary skill in the art could readily conceive of using the outer hollow sleeve of Fortier with the flexible drive shaft of Whitman to control the articulation of the flexible drive shaft and allow for easier manipulation of the flexible drive shaft.
Second the applicant argues that Fortier fails to teach interconnected dovetail shaped members, however this argument is unpersuasive because the definition of dovetail is a joint formed by one or more tapered projections on one piece which interlock with corresponding notches or recesses in another, as seen in figures 13-15 and recites in par 0100 “Articulation links 232, 234 further include extension members 228 extending distally therefrom and recesses 244 (FIG. 14) for receiving extension members 228. Recesses 244 are positioned on a proximal surface 246 of each articulation link 232, 234. Proximal surfaces 246 of articulation links 232, 234 each have a contoured profile. The contoured profile of proximal surfaces 246 is configured to mate with the contoured profile of distal surfaces 248 of articulation links 232, 234” each annular segment has tapered extension member and recesses to mate with those extensions in order to allow for a certain degree of movement.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601. The examiner can normally be reached M-TH 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY C HIBBERT-COPELAND/             Examiner, Art Unit 3731     
/CHELSEA E STINSON/             Primary Examiner, Art Unit 3731